Citation Nr: 0408465	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from June 1954 until retiring 
in October 1984.  He died in February 1987.  The appellant is 
his widow.  Her case arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied her claim for service connection for the 
cause of the veteran's death.  The Board of Veterans' Appeals 
(Board) remanded the case to the RO in August 1997 for 
further evidentiary development.  And the Board subsequently 
issued a decision in December 1999 determining the appellant-
widow had not filed a timely appeal following the RO's May 
1994 decision denying her claim for service connection for 
cause of death.  So the Board dismissed her claim.

Also in December 1999, however, the Board determined the 
appellant had submitted additional evidence thereby 
constituting a request to reopen her claim for service 
connection for cause of death.  And she since had perfected a 
timely appeal to the Board on the issue of whether new and 
material evidence had been submitted to reopen this claim.  
So the Board again remanded the case to the RO for still 
further evidentiary development and to have the RO issue a 
supplemental statement of the case (SSOC) addressing the 
question of whether new and material evidence had been 
received to reopen the claim for service connection for cause 
of death.  

After the RO adjudicated the appellant's application to 
reopen the claim for service connection for cause of death, 
the case was returned to the Board for further appellate 
consideration.  The Board issued a decision in January 2003 
finding that new and material evidence had been submitted to 
reopen the claim; and to this extent, the appeal was granted.  
The Board, itself, then proceeded to undertake additional 
development of the claim prior to readjudicating it on the 
full merits.  The Board no longer has this authority, 
however.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

So, unfortunately, for the reasons explained below, this case 
must yet again be remanded to the RO-but this time via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and her representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and her representative of which portion, if any, of the 
evidence is to be provided by her and which part, if any, VA 
will attempt to obtain on her behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The appellant was notified by the supplemental statement of 
the case (SSOC) issued in August 1999 of the type of evidence 
needed to establish her entitlement to service connection for 
the cause of the veteran's death.  After that August 1999 
SSOC was issued, however, she was not expressly advised of 
the VCAA once it became effective on November 9, 2000, 
particularly insofar as VA's preliminary responsibilities to 
notify and assist her with her claim.  See Quartuccio, 
16 Vet. App. 183 (2002).  This must be done before deciding 
her appeal.

As mentioned, the death certificate shows the veteran died in 
February 1987, at age 52, from coronary thrombosis.  At the 
time of his death, service connection was not in effect for 
any disabilities.

Service medical records, dated from 1954 to 1984, reveal 
several blood pressure readings above 140 systolic and above 
90 diastolic.  Other blood pressure readings were below 140 
systolic and 90 diastolic.  An EKG was performed in October 
1977.  Blood pressure was recorded as 154/100.  The clinical 
impression was essential hypertension.  In November 1977, the 
veteran's blood pressure was monitored over a 5-day period.  
His blood pressure readings varied from 116 to 142 systolic 
and from 80 to 100 diastolic.  The 5-day average was 127/87.  
In November 1982, his blood pressure was 162/92; he was 
diagnosed as hypertensive at that time and prescribed 50 mg 
of HCTZ.

A retirement physical examination was performed in July 1984.  
The veteran's blood pressure was 134/86.  A notation of 
medical history indicates he had sporadic elevations of blood 
pressure, but subsequent three-day checks were within normal 
limits.  



Added to the appellate record in March 2002 were copies of 
reports, dated from October 1984 to August 1986, of the 
veteran's treatment at a service department medical facility.  
The appellant-widow provided these records.  In October 1984, 
the veteran was evaluated for a complaint of a sore left 
testicle.  His blood pressure was 146/90.  Subsequent medical 
records dated from January to August 1986 reflect several 
systolic blood pressure readings above 140 and diastolic 
blood pressure readings above 90, and the diagnosis was 
hypertension.

Other records obtained from a military records repository 
indicate that, in April 1984, the veteran underwent skin 
graft surgery.  His blood pressure readings after the surgery 
ranged from 124 to 170 systolic and from 68 to 88 diastolic.  

Medical nexus evidence is required to causally link the fatal 
coronary thrombosis to the veteran's service in the military, 
including to any cardiovascular pathology such as 
hypertension that might have been present during service or 
within the 
one-year presumptive period after service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The medical evidence of record shows several elevated blood 
pressure readings during service, i.e., systolic blood 
pressure readings of 140 or more and diastolic blood pressure 
readings of 90 or more.  The medical evidence also confirms 
that a diagnosis of hypertension was firmly established by 
examiners as of January 1986, about 14 or so months after the 
veteran's retirement from the military.



So it is possible the veteran had hypertension while in 
service, a condition that, in turn, could have potentially 
led to his terminal coronary thrombosis.  So a medical nexus 
opinion is needed concerning this to decide this appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the widow-
appellant be notified, by letter, of any 
information, and any medical or lay 
evidence, not previously provided to VA 
that is necessary to substantiate her 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the claim at issue, is unacceptable.  The 
RO also must indicate which portion of 
the information and evidence, if any, is 
to be provided by her, and which portion, 
if any, the Secretary will attempt to 
obtain on her behalf.  Also ask that she 
submit any relevant evidence in her 
possession.

2.  Also, make arrangements with the 
appropriate VA medical facility to obtain 
a medical opinion from a cardiologist.  
Send the claims folder (c-file) and a 
copy of this REMAND to the examiner for a 
review of the deceased veteran's 
pertinent medical history.

It is imperative that the cardiologist 
answers the following questions so the 
Board has all information necessary to 
adjudicate the pending claim.  And if, 
per chance, the cardiologist simply 
cannot provide an answer without 
resorting to speculation, then he/she 
should indicate why a response is not 
possible.  The cardiologist also should 
discuss the rationale for the medical 
opinion.

(i) Is it at least as likely as not the 
veteran's hypertension had its onset in 
service, was manifested within the first 
post-service year, or is otherwise 
attributable to service?  

If the answer to any part of the question 
above is in the affirmative, then the 
cardiologist should answer this 
additional question:  (ii) Is it at least 
as likely as not the veteran's 
hypertension was related to his coronary 
thrombosis, the condition that caused his 
death?  

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the appellant and her 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


